Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 comprising Figures 2-6 in the response filed on 05/17/2022 is acknowledged.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by the Applicant for prosecution on the merits.  
Accordingly, claim 9 recites the limitations “further comprising a cap that is removably coupled to the cap portion,” the claimed structure is not found in the elected embodiment of Figures 2-6 thus claim 9 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Accordingly, claim 25 recites the limitations “comprises a plurality of removable sections positioned at different circumferences of the cone,” the claimed structure is not found in the elected embodiment of Figures 2-6 thus claim 25 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Accordingly, claim 27 recites the limitations “comprises a plurality of removable sections positioned at different circumferences of the cone portion,” the claimed structure is not found in the elected embodiment of Figures 2-6 thus claim 27 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Therefore, claims 9, 25 and 27 are not treated on the merits.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  

Therefore, the limitations “an audible alarm,” as recited in claim 11 lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No corresponding structure of an alarm or the functioning of the alarm is shown. No new matter should be entered.
Therefore, the limitations “response to detecting a shaking motion of the bottle insert,” as recited in claim 11 lines 2-3 must be shown or the feature(s) canceled from the claim(s).  No corresponding structure or elements of a shaking motion detection mechanism is shown. No new matter should be entered.


Therefore, the limitations “a second hollow interior,” as recited in claim 23 line 3 must be shown or the feature(s) canceled from the claim(s).  No corresponding structure of an alarm or the functioning of the alarm is shown. No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,4,5,21-24 and 26 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Fujimoto (US 8,919,607).

Referring to claim 1.  Fujimoto discloses a bottle insert (610; Figure 6C) adapted to be inserted into a mouth of a bottle (102), comprising: 
(a) a cap portion (630; Figure 6D) that covers the mouth of the bottle (see Figure 3B); 
(b) a flow control portion (interior restriction opening portion of 610) comprising a cone portion (642) that extends from the cap portion (630) into the bottle (102), wherein: 
(i) an interior wall of the cone portion (interior wall surface of 642) defines a hollow interior (hollow interior of 642) therethrough; and 

(ii) the interior wall (642) and an exterior wall (640) of the cone portion (interior wall surface of 642) define a circumference of the cone portion (see Figure 6C), wherein the circumference of the cone portion (interior opening portion of 10) increases as it extends away from the cap portion (630; away from center opening 636; Figure 6C); 
 (c) an opening (636) defined by the cap portion (630) and in fluid communication with the hollow interior of the cone portion (hollow interior of 642); and
(d) at least one diverter (611) extending from the interior wall of the cone portion (interior wall surface of 642) into the hollow interior and proximate to the opening (636; see Figure 6C); 

wherein the at least one diverter (611) and the opening (636) define a dispensing area through which an object may be dispensed from the bottle (dispensed through opening 636).

Referring to claim 2.  Fujimoto discloses a bottle insert (610; Figure 6C) adapted to be inserted into a mouth of a bottle (102), comprising:
wherein the at least one diverter (611) includes two diverters (multiple members 611) positioned opposite each other on the interior wall and surrounding the opening (636).

Referring to claim 4. Fujimoto discloses a bottle insert (610; Figure 6C) adapted to be inserted into a mouth of a bottle (102), comprising:
wherein the cap portion (630) is adapted to friction fit within the mouth of the bottle (102) and hold the bottle insert in place when coupled to the bottle (see member 660; Figure 5).

Referring to claim 5. Fujimoto discloses a bottle insert (610; Figure 6C) adapted to be inserted into a mouth of a bottle (102), comprising:
wherein a maximum diameter of the cone portion (outermost cone diameter of 642) at a distal end of the cone portion is sized to substantially occupy an interior diameter of the bottle (occupies a portion of an interior diameter of the bottle).

Referring to claim 21.  Fujimoto discloses a bottle insert (610; Figure 6C) adapted to be inserted into a mouth of a bottle (102), comprising: 
wherein, when the bottle insert (610; Figure 6C) is coupled to the bottle (102), no other portion of the bottle insert obstructs the area between the dispensing area (opening through 636) and a bottom of the bottle (see Figure 3B).

Referring to claim 22.  Fujimoto discloses a bottle insert (610; Figure 6C) adapted to be inserted into a mouth of a bottle (102), comprising: 
wherein the diameter of the cone portion (interior wall surface of 642) increases linearly from a minimum diameter (corresponding to the diameter of opening 636) at a proximal end to the maximum diameter at the distal end (circumference at outer end of 642).
Referring to claim 23.  Fujimoto discloses a bottle insert (610; Figure 6C) adapted to be inserted into a mouth of a bottle (102), comprising: 
wherein, when the bottle insert (610; Figure 6C) is coupled to the bottle (102), a bottle interior wall (interior wall of 102), an underside of the cap portion and the distal end of the cone portion define a second hollow interior (cavity of 635) that is isolated from the hollow interior (hollow interior of 642).

Referring to claim 24.  Fujimoto discloses a bottle insert (610; Figure 6C) adapted to be inserted into a mouth of a bottle (102), comprising: 
one or more supports (650) that extend from the outer wall of the cone portion (exterior wall of 640) into the second hollow interior (cavity of 635) and couple to the underside of the cap portion (underside of 630)

Referring to claim 26.  Fujimoto discloses a bottle restrictor (610; Figure 6C) adapted to restrict dispensing from a mouth of a bottle (102), comprising: 
(a) a cap portion (630; Figure 6D) that covers the mouth of the bottle opening of 102); 
(b) a flow control portion (interior restriction opening portion of 610) comprising a cone portion (642) that extends from the cap portion (630) into the bottle, wherein: 
(i) an interior wall of the cone portion (interior wall surface of 642) defines a hollow interior (hollow interior of 642) therethrough; and 
(ii) the interior wall (interior wall surface of 642) and an exterior wall (640) of the cone portion define a circumference of the cone portion (see Figure 6C), wherein the circumference of the cone portion increases as it extends away from the cap portion (630; away from center opening 636; Figure 6C); 
(c) an opening (636) defined by the cap portion (630) and in fluid communication with the hollow interior of the cone portion (hollow interior of 642); and 
(d) at least one diverter (611) extending from the interior wall (interior wall surface of 642) of the cone portion into the hollow interior (hollow interior of 642) and proximate to the opening (636); 
wherein the interior wall (interior wall surface of 642) of the cone portion is a surface that is uninterrupted along the circumference of the cone portion (see Figure 6C) except for the at least one diverter (611) extending therefrom; and 
wherein the at least one diverter (611) and the opening (636) define a dispensing area through which an object may be dispensed from the bottle (see Figure 6C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (US 8,919,607) in view of Lancesseur (US 7,628,292).

Referring to claim 3.  Fujimoto discloses a bottle insert (610; Figure 6C) adapted to be inserted into a mouth of a bottle (102), comprising:
wherein the at least one diverter (611) curves (extends) outwards from the interior wall and terminates at the opening (terminates at bottom portion of opening).

Fujimoto does not disclose the at least one diverter curves outwards from the interior wall.
Lancesseur discloses a bottle insert (1; Figure 3) wherein the at least one diverter (7) curves outwards from the interior wall (see curved configuration of member 7; Figure 3).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fujimoto to include at least one diverter curves outwards from the interior wall as taught by Lancesseur because a curved shaped diverter would prevent catching the dispensed product thus assuring a product it readily dispensed.

Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. See modified rejections above comprising new references Fujimoto (US 8,919,607) in view of Lancesseur (US 7,628,292).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651